 THE WHITING LUMBER COMPANY265The lead men are generally responsible for the performance andbehavior of the men under them, and their recommendations regardingtransfers, promotions, and dismissals are frequently effective.Wefind that they are supervisors and shall exclude them .8We find that all production and maintenance employees of theEmployer at its East Greenwich, Rhode Island, plant, including theshipping clerk 9 but excluding the assistant to the superintendent,10the lead men, office clerical employees, professional employees, guards,and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]United StatesGypsumCo.,93 NLRB 91;Metal Textile Corp.,88 NLRB 1326, 1330(group leader).9Frederick West.10Thomas Reynolds.ERNEST WHITING, ARTHUR WHITING, E. I. WHITING AND R.E.WII1T-ING D/B/A TIIEWHITING LUMBER COMPANY; LESLIEWYATT ANDERNEST WYATTD/B/A WYATT &WYATT;AND CHARLES SWANandNORTHERN ARIZONA DISTRICT COUNCIL OF LUMBER ANDSAWMILLWORKERS, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL.CaseNo. 21-CA--849.December 6, 1951Decision and OrderOn February 7, 1951, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, RespondentWhiting filed exceptions to the Intermediate Report and a brief insupport thereof.'.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner except as modified herein.IRespondent Whiting's request for oral argument is hereby denied as the record andbrief adequately present the issues and positions of the parties.97 NLRB No. 60. 266DECISIONSOF NATIONALLABOR RELATIONS BOARD1.The Trial Examiner found that Respondent Wyatt refused tobargain collectively with the Union in violation of Section 8 (a) (5)and (1) of the Act.Wyatt filed no exceptions to this finding.Forthe reasons given in the Intermediate Report, we agree with the TrialExaminer's finding, that Wyatt violated Section 8 (a) (5) and (1)of the Act.2.The Trial Examiner also found that Respondents Whiting andSwan refused to bargain collectively with the Union in violation ofSection 8 (a) (5) and (1) of the Act. Swan filed no exceptions tothis finding.Whiting excepted to the finding on the ground that itwas not the employer of the employees in the appropriate unit andwas therefore not obligated to bargain with the Union on their behalf.As more fully set forth in the Intermediate Report, the businessrelationship between Whiting and Swan emerged as follows :The four Whiting brothers purchased a lumber mill and its equip-ment at Flagstaff, Arizona, from a company named Babbitt on May 8,1950.At the time, Charles Swan was acting as general manager forBabbitt.When the mill was purchased, Swan testified that he quitwork as manager, although he visited the mill now and then tostraighten his affairs there.A little over 2 weeks later, on May 24or 25, one of the Whitings approached Swan and asked him to runthe mill.An agreement, dated May 25, 1950, was quickly drawnup and signed.2 It provided, among other things, that:1.Swan was to have full authority in the operation and manage-ment of logging and milling operations owned by Whiting at Flagstaff.2.Swan was to have exclusive control over hiring and firing andwas to comply with all requirements of payroll deductions.3. Swan was to pay all expenses of the operation.4. Swan agreed to deliver all marketable lumber to the Hall LumberCo. in Flagstaff at the rate of $28.00 per thousand board feet.5.Either party could terminate the contract on 10 days notice.When, pursuant to the contract, Swan took over on May 25, or shortlythereafter, he carried out Whiting's oral agreement with RespondentWyatt whereby the latter had contracted with Whitinu, ;,o cut timber(on a Government tract of land leased by Whiting) and deliver itto the mill.He hired, on a half-time basis, the bookkeept r of Whitingto keep his books for him, and also wrote to the Arizona IndustrialCommission to obtain the Commission policy required by the Stateas a prerequisite to making out a payroll.Despite the contract and the afore-mentioned acts, the Trial Ex-aminer found that Swan was not an independent contractor, but was,3Although we agree with the Trial Examiner that the evidence indicates that thecontract was entered into by whiting to avoid its obligation to bargain with the Union,we find no support in the record for his inference that the contract was predated. THE WHITING LUMBER COMPANY267on the contrary, Whiting'salter ego.We agree.Like the Trial Ex-aminer, we believe that the actual conduct of the mill operations andits labor policies after the execution of the contract demonstrate thatWhiti ig had not divested itself of control over the mill operationsand did in fact remain the employer of the mill employees.The record shows, as found by the Trial Examiner, that when Swantook over pursuant to the contract, the actual mill operations con-ducted by Whiting continued unchanged.Whiting's premises re-mained the situs of the operations; Whiting's equipment was usedexclusively; and the entire Whiting mill personnel including super-visors was retained on the job.When the contract was executed,Swan was without resources, as indicated by his inability to meet thefirst payroll.It therefore appears that Swan's sole asset to be of-fered the enterprise was his "know how" of the lumber business.'The failure of Swan to provide the premises, equipment, labor, orcapital, or any of the other facilities essential to a working enter-prise, indicates that the contract of May 25 created an employmentrather than an independent contractor relationship.Suggestionsthat Swan was independent are dispelled by the indefinite durationof the May 25 contract and by Whiting's retention of the right, uni-laterally, to terminate that contract-both features of employmentcontracts, as well as by the fact that ultimate control over employeewage rates and labor relations rested in Whiting.Swan's positionunder the contract appears to be that of manager of the mill, the posi-tion he held under Babbitt, the former mill owner.As such, Swanwas in charge of the mill which was operated by Whiting solely to im-plement the latter's contract for the delivery of lumber to Hall.Swan's power to hire and discharge as well as his obligation to meetthe mill payroll are consistent with this managerial position.Among the cases cited by the Respondent Whiting in support ofits contention that it is not the employer of the mill employees, aretwo cases involving lumber operations 4While it is true that bothcases stand principally for the proposition that economic dependenceof logging contractors upon the alleged employers is not sufficientto make the latter the actual employers of the contractors' employees,the cases are clearly distinguishable from the present case becausein those cases.the logging contractors supplied all their own equip-ment as well as labor.Recent cases more closely akin to the instant one areJ. G. HowardLumber Company,93 NLRB 1230, and 2 heStilley Plywood Com-'However,as the Trial Examiner points out,Swan's failing health made frequentvisits by him to the mill impossible from the outset;hence his contribution of any sub-stantial amounts of"know how" to the operation of the mill could not have beenanticipated.* Swanson Brothers Logging Company,71 NLRB 614;and 'Canyon Lumber Company,59 NLRB 1412. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDpuny,94 NLRB 932. In the former case, the owner of a lumber yardand planing mill contracted to have the green chain and planing willoperations taken over by former supervisors.Although the super-visors hired and paid the employees, the Board held that they werenot independent contractors and that the owner still remained theemployer of the employees. In theStilleycase, the owner of a log-ging operationmade an oralagreement with its foreman, Holt,whereby the latter wouldmanagethe logging operationsas an in-dependent contractor.Despite the fact that Holt hired and dis-charged the employees, the fact that he bought all his equipment fromthe owner, received instructionsas tothe size andspeciesof timberto be cut, and was informed of his rates of compensation for any giventract of the owner's land, sufficed for the Board to find that the owner,and not Holt, was the employer of the employees and that the ownertherefore violated Section 8 (a) (5) by refusing to bargainconcern-ing those employees.6On the basis of the foregoing, we find that despite its May 25 con-tract with Swan, Whiting remained the employer of the mill em-ployees, and that Swan in carrying out the operations of themill wasacting as Whiting'salter ego.For the reasons set forth in the In-termediate Report, we agree with the Trial Examiner that the Re-spondents,Whiting and Swan, on and after June 5, 1950, refused tobargain collectively with the Union as representatives of themill em-ployees in violation of Section 8 (a) (5) of the Act.We find no merit in Whiting's contention that the Board cannotfindWhiting to be the employer of the mill employees unless theBoard finds, as alleged in the complaint, that Whiting and Swan wereengaged in a joint venture.The term joint venture was used in thecomplaint undoubtedly as descriptive of the relationship betweenWhiting and Swan for the purpose of showing that Whiting andSwan were employers of the mill employees.That Whiting under-stood this to be its purpose is clear from the statement in its brief thatin view of the usage of the term "joint venture," Whiting introducedevidence "tending to show that Whiting was not the employer of thepeople at the Flagstaff mill."Moreover, in introducing this evidenceto rebut the allegation that, it was engaged in a joint venture withSwan, Whiting attempted affirmatively to show that- Swan was anindependent contractor and thus the sole employer of the mill em-ployees.Indeed, the record shows, as do the briefs of Whiting andthe General Counsel, that the case was tried on the independent con-tractor theory.It is clear, therefore, that the status of Whiting asemployer of the mill employees was fully litigated and that Whitings Cf.Long Lake Lumber Company,34 NLRB 700, enforced,138 F. 2d 363(C. A. 9) ; anddlexander Brothers Lumber Company, 78NLRB 1099. THE WHITING LUMBER COMPANY269was in no way prejudiced by the usage in the complaint of the term"joint venture."Accordingly, it is unnecessary for us to determine,as a condition precedent to finding Whiting an employer herein,whether or not the May 25 contract between Whiting and Swan didin fact create a joint venture.63.We agree with the Trial Examiner that, in shutting down themill on June 7, 1950, Respondents Whiting and Swan locked out theiremployees thereby discriminating against them in violation of Section8 (a) (3) and (1) of the Act.We also agree with the Trial Examinerthat in refusing to reinstate Flano Apadaca, D. L. Berryhill, SamsonBrue, Gilbert Holden, Jesus Pozas, Claude Sanders, Sidney M. Stew-art, and A. C. Everett, on June 26, 1950, the date on which the millreopened, Respondents Whiting and Swan again violated Section 8(a) (3) and (1).With respect to those employees discriminatorilyrefused reinstatement, the Trial Examiner recommended that Whit-ing and Swan remedy the discrimination by offering them immediateand full reinstatement.However, he failed to include such an affir-mative order in his "Recommendations."Accordingly, we shall orderthat these employees be reinstated in the manner set forth in thesection of the Intermediate Report entitled "The Remedy."OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders :A. That Respondents Ernest Whiting, Arthur Whiting, E. I. Whit-ing, and R. E. Whiting, doing business as The Whiting Lumber Com-pany, and Charles Swan, all of Flagstaff, Arizona, their agents,successors, and assigns of each of them, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Northern Arizona Dis-trict Council of Lumber and Sawmill Workers, United Brotherhoodof Carpenters and Joiners of America, affiliated with the AmericanFederation of Labor, as the exclusive representative of their employeesin the following appropriate unit : All sawmill employees employedat the Whiting sawmill at Flagstaff, Arizona, excluding office andclerical employees, guards, and supervisors as defined in the Act.(b)Discouraging membership in the Union, or in any other labororganization of their employees, by discriminatorily discharging,locking out, refusing to reinstate, or refusing to promote any of theiremployees, or by discriminating in any other manner in regard to6 See 48Corpus Juris Secundum809, Sec. 2, where the term "joint venture"is definedin generalities;see alsoChisolm v. Gilmer,81 F. 2d 120, 124(1936),relied upon bywhiting. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir hire or tenure of employment, or any term or condition ofemployment.(c) Interrogating their employees concerning their union affilia-tions, activities, sympathies, or in any other manner interfering with,restraining, or coercing their employees in the exercise of the right toself-organization, to form labor organizations, to join or assist North-ern Arizona District Council of Lumber and Sawmill Workers, UnitedBrotherhood of-Carpenters and Joiners of America, affiliated withthe American Federation of Labor, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain fromany and all of such activities except to the extent that such right maybe affected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8 (a)(3) of the Act, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the purposes of the Act :(a)Upon request, bargain collectively with Northern ArizonaDistrict Council of Lumber and Sawmill Workers, United Brother-hood of Carpenters and Joiners of America, affiliated with theAmerican Federation of Labor, as the exclusive representative ofall their employees in the aforesaid appropriate unit, with respectto grievances, labor disputes, rates of pay, wages, hours of employ-ment, or other conditions of employment and, if an understandingis reached, embody such understanding in a signed agreement.(b)Offer to Flano Apadaca, D. L. Berryhill, Samson Brue, Gil-bert Holden, Jesus Pozas, Claude Sanders, Sidney M. Stewart, andA. C. Everett immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their senior-ity and other rights and privileges.(c)Make whole all their Flagstaff, Arizona, sawmill employeeslocked out on June 7, 1950, including those named in paragraph 2(b) immediately above, for any loss of pay they may have sufferedby reason of the aforesaid Respondents' discrimination against them,by payment to each of them of a sum of money equal to theamount each would have normally earned as wages during the periodfrom the date of the lockout to the date of the aforesaid Respondents'offer of reinstatement, less his net earnings during said period.(d)Post at the aforesaid Respondents' sawmill at Flagstaff, Ari-zona, copies of the notice attached hereto and marked "AppendixA.'!'Copies of said notice, to be furnished by the Regional Director7In the event this Order is enforced by a decree of a United States Courtof Appealsthere shall be inserted in the notice,before the words, "A Decisionand Order"the words,"A Decree of the United States Court of AppealsEnforcing." THE' WHITING LUMBER COMPANY271fot the Twenty-first Region, shall, after being duly signed by Re-spondents' authorized representatives, be posted by the aforesaidRespondents immediately upon receipt thereof, and maintained bythem for sixty (60) consecutive days in conspicuous places, includingall places where notices to employees are customarily posted.Rea-sonable steps shall be taken by the aforesaid Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this order what stepsthe aforesaid Respondents have taken to comply herewith.B. That the Respondents Leslie Wyatt and Ernest Wyatt, doingbusiness asWyatt & Wyatt, Flagstaff, Arizona, their agents, suc-cessors, and assigns of each of them, shall :it.Cease and desist from :(a)Refusing to bargain collectively with Northern Arizona Dis-trict Council of Lumber and Sawmill Workers, United Brotherhoodof Carpenters and Joiners of America, affiliated with the AmericanFederation of Labor, as the exclusive representative of their employeesin the following appropriate unit : All employees in their loggingoperations in and about Flagstaff, Arizona, excluding office andclerical employees and supervisors as defined in the Act.(b)By such conduct, or in any like or similar manner, restrainingor coercing their employees in the exercise of the right to self-or-ganization, to form labor organizations, to join or assist NorthernArizona District Council of Lumber and Sawmill Workers, UnitedBrotherhood of Carpenters and Joiners of America, affiliated withthe American Federation of Labor, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities, for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8 (a) (3) of theAct, as guaranteed in Section 7 thereof.2,Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Northern ArizonaDistrict Council of Lumber and Sawmill Workers, United Brother-hood of Carpenters and Joiners of America, affiliated with the Ameri-can Federation of Labor, as the exclusive representative of all theemployees in the aforesaid appropriate unit with respect to grievances,labor disputes, rates of pay, wages, hours of employment, and otherconditions of employment, and if an understanding is reached em-body such understanding in a signed agreement. 272DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Post at their places of business in Flagstaff, Arizona, copiesof the notice attached hereto as "Appendix B." 5 Copies of saidnotice, to be supplied by the Regional Director for the Twenty-firstRegion, shall, after being duly signed by Respondents' representatives,be posted by Respondents and maintained by them for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees customarily are posted.Reasonable stepsshall be taken by the aforesaid Respondents to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsRespondents have taken to comply herewith.IT IS HEREBY FURTHER ORDEREDthat the complaint be, and ithereby is, dismissed insofar as it alleges that Respondent Wyattlocked out its employees, in violation of Section 8 (a) (3) and (1) ofthe Act.MEMBERSMuRDocKand Sa'YLEs took no part in the consideration ofthe above Decision and Order.Appendix ANOTICE TO ALL EMPI{OYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionaffiliations, activities, or sympathies ; or in any manner interferewith, restrain, or coerce our employees in the exercise of the rightto self-organization to form labor organizations, to join or assistNORTHERN ARIZONA DISTRICT COUNCIL OF LUMBER AND SAWMILLWORKERS, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFFILIATED WITH THE AMERICAN FEDERATION OF LABOR,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection or to refrain from any or all such activities ex-cept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act, asguaranteed in Section 7 thereof.WE WILL offer to Flano Apadaca, D. L. Berryhill, Samson Brue,Gilbert Holden, Jesus Pozas, Claude Sanders, Sidney M. Stewart,8In the event this Order is enforced by a decree of a United States Court of Appealsthere shall be inserted in the notice, before the words "A Decision and Order," the words"A Decree of the United States Court of AppealsEnforcing." THE WHITING LUMBER COMPANY273and A. C. Everett immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudiceto any seniority or other rights and privileges previously enjoyed.WE WILL make whole all our Flagstaff, Arizona, sawmill em-ployees, on the payroll on June 7, 1950, including thosenamed inthe foregoing paragraph, for any loss of pay they may have suf-feredas a resultof the discrimination against them.WE WILL bargain collectively, upon request, with NORTHERNARIZONA DISTRICTCOUNCIL OF LUMBER AND SAWMILL WORKERS,UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFFILIATED WITH THE AMERICAN FEDERATION OF LABOR,as theex-clusive representative of all our employees in the appropriate unitwith respect to grievances, labor disputes, ratesof pay, wages,hours of employment, and other conditions of employment, and ifan understanding is reached, embody such understanding in asigned agreement.The bargaining unit is:All our Flagstaff, Arizona, sawmill employees, excludingoffice and clerical employees, professional employees, guards,and supervisors, as defined by the Act.All our employees are free to become or remain members of theabove-named Union or any other labor organizations.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-shipin oractivity on behalf of any labor organization.THE WHITING LUMBER COMPANY,Employer.Date----------------------- By--------------------------------(Representative)(Title)CHARLES SWAN,Employer.Date----------------------- By----------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT by refusing to bargain or by any like conduct,interfere with, restrain, or coerce our employees in the exercise of 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe right to self-organization, to formlabor organizations,to joinor assist NORTHERN ARIZONA DISTRICT COUNCIL OF LUMBER ANDSAWMILL WORKERS,UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OFAMERICA, AFFILIATED WITH THE AMERICAN FEDERA-TION OF LABOR,or any other labor organization,to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining and other mutual aid or protection or to refrain from anyor all such activities except to the extentthat suchright may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment,as authorized in Section &(a) (3) ofthe Act, asguaranteed in Section 7 thereof.WE WILL,upon request, bargain collectively with NORTHERNARIZONA DISTRICTCOUNCILOF LUMBER AND SAWMILL WORKERS,UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFFILIATED WITH THE AMERICAN FEDERATION OF LABOR,as the ex-clusive representative of all our employees in the appropriate unit,with respect to grievances,labor disputes,rates of pay, wages,hours of employment,and other conditions of employment, andif an understanding is reached,embody such understanding in asigned agreement.The bargaining unit is:All ouremployees engaged in our logging operations irtand about Flagstaff,Arizona,excluding office and clericalemployees and supervisors,as definedby the Act.All ouremployees are free to become or remain members of theabove-namedunion or any otherlabor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any labor organization.WYATT & WYATT,Employers.Date----------------By -------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge and amended charge duly filed on July 14 and August 9, 1950,respectively, by Northern Arizona District Council of Lumber and Sawmill1Unless otherwise noted, all dates refer to 1950The original charge wasfiled against"Whiting Brothers, Lumber Company, Chas. Swan, Mgr." The amendedcharge was flledagainst thepersons named as Respondents herein. THE' WHITING LUMBER COMPANY275Workers, United Brotherhood of Carpenters and Joiners of America, affiliatedwith the American Federation of Labor, herein called the Union, the General_Counsel of the National Labor Relations Board, herein called, respectively, the.General Counsel and the Board, issued his complaint on October 25, againstErnest Whiting, Arthur Whiting, E. I. Whiting, and R. E. Whiting, doing busi-ness as The Whiting Lumber Company,' Leslie Wyatt and Ernest Wyatt, doing_business asWyatt & Wyatt,' and Charles Swan,' herein jointly called the.Respondents,' alleging that the Respondents have engaged in, and were engagingin, unfair labor practices affecting commerce within the meaning of Section 8,(a) (1), (3), and (5) and Section 2 (6) and (7) of the National Labor Rela-tions Act, as amended, 61 Stat. 136, herein called the Act.Copies of the complaint and the aforesaid charges, together with notice of-hearing thereon, were duly served upon each Respondent and upon the Union.With respect to the unfair labor practices, the complaint alleged in substance.that: (1) Since on or about June 5, Respondent Whitings and Respondent Swan,(a) have failed and have refused to bargain collectively with the Union although,it then was, and still is, the designated collective bargaining representative ofthe respective employees of the said Respondents in certain appropriate units;(b) since on or about June 5, have engaged4n certain conduct and have made.various statements which tended to interfere with, restrain, and coerce their-respective employees in the exercise of the rights guaranteed in Section 7 of-the Act; (c) on June 7, ceased operations of their respective businesses for the.purpose of locking out certain named employees because the said employees weremembers of and supported the Union; and (d) since June 26, have refused tohire certain named persons because they were members and active in behalf of -the Union; (2) Respondent Wyatt (a) on or about June 7, ceased operations,of its business for the purpose of locking out its employees because they weremembers and active in behalf of the Union; and (b) since on or about June 8,has failed and has refused to bargain collectively with the Union although the.Union then was, and still is, the designated collective bargaining representativeof Wyatt's employees in a certain appropriate unit.The Respondents duly filed separate answers wherein each denied the com-mission of the alleged unfair labor practices.Pursuant to notice, a hearing was held from November 27 to December 1, bothdates inclusive, at Flagstaff, Arizona, before the undersigned, Howard Myers,_the duly designated Trial Examiner.The General Counsel and each respondentwere represented by counsel ; the Union by officials thereof.All parties partici-pated in the hearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence pertinent to the issues.At the conclusion of the General Counsel's case-in-chief, the General Counsel'smotion to strike the allegations of the complaint with respect to Angel Ruis was,granted without objection.The Respondent Whitings' motions to dismiss thecomplaint in its entirety or, in the alternative, certain stated portions thereoffor lack of proof, were denied. Counsel for Respondent Wyatt then moved to,dismiss the complaint in its entirety or, in the alternative, certain stated por-_tions thereof, for lack of proof.The motions were denied. Counsel for Re-spondent Swan then moved to dismiss the complaint or, in the alternative, certain_stated portions thereof, for lack of proof.The motions were denied.2Herein calledWhitings.-'Herein called Wyatt.'Herein called Swan.5The pleadings and all otherformal papers were amended at the hearing to show the.names of theRespondents as they appear above. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the conclusion of Respondent Swan's case, his counsel's motion to amendthe answer of this respondent by inserting in paragraph XIV thereof, "becauseof the serious illness of Charles Swan" as an additional reason for the cessationof operations of Swan's business on June 7, was granted over the objection ofthe General Counsel.At the conclusion of the taking of the evidence, the General Counsel's motionto conform the pleadings to the proof, with respect to minor variances, but notto include any new unfair practice, was granted without objection. Counselfor Respondent Whitings then renewed the motions to-dismiss the complaintwhich he had made at the conclusion of the General Counsel's case-in-chief.Decision thereon was reserved.The motions are hereby denied. Counsel forRespondent Swan then renewed the motions he had made at the conclusion ofthe General Counsel's case-in-chief to dismiss the complaint.Decision thereonwas reserved.The motions are hereby denied.Counsel for Respondent Wyattthen renewed the motions he had made at the conclusion of the General Counsel'scase-in-chief.Decision thereon was reserved.The motions are disposed of inaccordance with findings as hereinafter set forth in the body of thisReport.At the conclusion of the oral argument, in which only counsel for Respondentsparticipated, the parties were informed that they might file briefs or proposedfindings of fact and conclusions of law, or both, with the undersigned on orbefore December 16.°Briefs have been received from the General Counsel andfrom counsel for the various Respondents which have been carefully consideredby the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPECTIVE RESPONDENTSThe site of the alleged unfair labor practices is a sawmill located on theoutskirts of Flagstaff, Arizona, whichhas adaily capacity from 20,000 to 35,000board feet of lumber.The said sawmill was built about 1944, by Babbitts Brothers Trading Company,herein called Babbitts, and until May 8, 1950, was operated by it. On the latterdate,Whitings purchased the aforesaid mill together with the factory units,consisting of a planing mill, a box factory, a machine shop, a sash and door plant,and an office building.At about the same time the agreement between Babbittsand the United States Forestry Service, Department of Agriculture,pursuantto which all the lumber used at themill is, andwas, obtained, was assigned toWhitings.Since the commencement of the operation of the mill, Wyatt has been cuttingthe trees at the Coconino National Forest pursuant to the terms of theaforesaidcontract with the Forestry Service, and transporting the logs derived there-from to the mill. In October 1949, Swan became manager of the mill and hisson-in-law, Dick Henry, became assistant manager.Each retained his respec-tive position until the mill was purchased by Whitings.Swan then retired fromparticipation in the supervision of the mill, remained on Babbitts' payroll, andperformed certain functions for it.Henry was then placed in charge of themill and was named its manager.Following the purchase of the mill by Whitings, Wyatt continued the loggingoperations for Whitings.Wyattis paid,as it had been paid during all times0At the request of the parties,the time was extended to January 5, 1951. THE WHITING LUMBER COMPANY277material herein, a certain amount per board foot for the logs delivered by itto the mill for the lands under contract with the Forestry Service.From May 8 until September 30, Hall Lumber Company,Flagstaff,Arizona,as agent for Currier Lumber Company, Detroit, Michigan, purchased lumberfrom the mill having a value in excess of $125,000,which lumber was shippedimmediately upon receipt by Hall to the Detroit,Michigan,plant of Currier.From October 1 until the opening of the hearing herein, 95 percent of themill's output, valued in excess of $25,000 was sold and delivered to CoconinoBox Company, Flagstaff, Arizona, a subsidiary of American Box Company.Whitings bills Coconino Box Company for the lumber delivered to it by Swan,and Swan, in turn, is compensated by Whitings at the rate of $30 per 1,000 boardfeet for the lumber thus delivered to and paid for by Coconino.'Each respondent conceded, and the undersigned finds, that each is engagedin commerce within the meaning of the Act'II.THE ORGANIZATION INVOLVEDNorthern Arizona District Council of Lumber and Sawmill Workers, UnitedBrotherhood of Carpenters and Joiners of America, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membership employeesof each of the Respondents.III.THE UNFAIR LABOR PRACTICESA. BackgroundFrom October 1949 until May 8, 1950, while Swan was manager of the millfor Babbitts, there were very few occasions when any official of Babbitts visitedthe mill or gave Swan instructions concerning its operations.There were nomaterial changes in the operations of the mill after the Whitings assumed con-trol.All the mill employees were retained by Whitings. The same super-visory employees, except Swan, also were retained. Sidney M. Stewart con-tinued as sawyer and performed the same functions he had performed while inBabbitts' employ except that while working for Whitings he was not classifiedas a foreman as he had been under the Babbitts' regime. The partners ofWhitings, like Babbitts', very seldom visited the mill or gave any instructionsabout its operations to Henry or to anyone else.Pursuant to a contract dated May 25, Swan became the operator of the mill.This contract is for an indefinite term and may be canceled by either partyupon 10 days' notice to the other party.Under the terms of the contract, Swanwas to be paid $28 for each 1,000 board feet of lumber delivered to and paid for byHall Lumber Company, herein called Hall.This concern was then under con-tract with Whitings and it had purchased at least 90 percent of the mill's outputbefore Swan acquired the mill. In fact, the record indicates that while Whitingswas operating the mill,Hall was its only customer.When Swan took over the mill he retained all the nonsupervisory and super-visory employees.Henry remained as manager and Stewart,as sawyer, re-°As hereinafter found, the contract of May 25 by and between Whitings and Swan wasorally amended in June, so as to raise Swan's compensation from$28 to $29 per 1,000 feet.It again was amended in the fall of 1950, so as to bring Swan's compensation up to $30 per1,000 feet8Whitings contended in its answer,at the hearing,and in sit brief that since May 25, ithas not been the employer,within the meaning of Section 2(2) of the Act, of the personshere involved.This contention is dealt with below.986209-52-vol. 97-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDmained in charge of the production.' Since Swan's acquisition of the mill he hasvisited it on very few occasions. In fact, he has been physically unable toattend to any arduous work for several months prior to May 25, for, during thatperiod, he has been suffering from a severe, long-standing dilation of thelungs, had been under constant care of his physician, and had been confined tohis bed almost entirelyThis condition of Swan's has continued and was un-changed at the time of the hearing. In order to obtain Swan's testimony, itwas necessary to adjourn the hearing to his home. He testified while lying abed.Almost immediately after entering into the contract with Whitings, Swanhired Ruth W. Palmer, a former employee of Whitings, as a part-time bookkeeper.Palmer keeps Swan's records and when not so occupied she performs certainbookkeeping and clerical services for Whitings, including presenting bills toHall, collecting checks in payment thereof, and forwarding the said checks toWhitings' main office in Holbrook, Arizona.All of Palmer's duties, both forSwan and for Whitings, are performed at the mill's offices. Swan's books, fur-thermore, are audited periodically by Whitings' accountant.Although Whitingspays Palmer for the work she performs for it, Whitings does not pay Swan forthe use of the quarters occupied by Palmer while performing work for Whitings.In addition to the sawmill in question, there are two other sawmills in theFlagstaff area : the Saginaw; Manistee Mills, herein called Saginaw, and South-west Lumber Mills, herein called Southwest.Each of these Mills has beenoperating under a contract with the Union for many years last past.DuringBabbitts' operation of the mill it was its custom to pay its employees the samewages for comparable work as were paid by Saginaw and Southwest under theirrespective contracts with the Union.Admittedly, the Respondents here involved knew in May 1950 that the Unionwas negotiating with Saginaw and Southwest for pay increases. In fact, duringMay 1950, as Stewart credibly testified, Ernest Whiting stated to him thatWhitings would continue to treat the mill employees in the same fashion andas well as the Babbitts had treated them and would give the said employees thesame increase in wages whenever Saginaw and Southwest increased the wagesof their employees.B. The refusal to bargain collectively with the Union1.The appropriate unit with respect to Whitings' and Swan's employeesThe complaint alleged that all the employees of Whiting and of Swan who,during all time material herein, were engaged in the operation of the aforesaidsawmill, excluding office and clerical employees, and supervisors as defined bythe Act, constituted a unit appropriate for the purposes of collective bargaining.The answer of Swan admitted the appropriateness of the unit.The answer ofWhitings averred that it was without sufficient knowledge or information withrespect to the aforesaid allegation.At the hearing herein, counsel for Whitingsstipulated that Whitings "neither admits nor denies the allegation with respectto the unit, it being the position of [Whitings] that they are not employers ofthe employees involvedRespondent Whiting does not deny that the unit de-.scribed in the complaint is an appropriate unit within the meaning of the Actbetween the employer and the Union."Under the circumstances, and upon the entire record in the case, the under-signed finds that all the sawmill employees, excluding office and clerical° Swan and whitings contend that Stewart was not a supervisory employee within themeaning of the Act and that his sole responsibility was to see that the logs were cut inaccordance with Henry's instructions.The credible evidence sustains this contention THE WHITING LUMBER COMPANY279employees, professional employees, guards, and supervisors as defined by theAct, at all times material herein constituted, and now constitute, a unit appro-priate for the purposes of collective bargaining, within the meaning of Section9 (b) of the Act, with respect to rates oi; pay, wages, hours of employment, andother conditions of employment, and that the said unit insures to the saidemployees the full benefit of their right to self-organization and collectivebargaining and otherwise effectuates the policies of the Act.2.The Union's majority status in the aforesaid appropriate unitAt the hearing, there was introduced in evidence a list prepared by Swancontaining the names of all his employees10 in the unit hereinabove found ap-propriate.This list shows that on June 5, Swan had in his employ 22 persons.in the said unit."On behalf of the General Counsel there were offered andreceived in evidence 12 signed cards expressly authorizing the Union to representthe signers thereof for collective bargaining purposes.The genuineness of thesignatures on the cards was proved in some instances directly by the testimonyof the signers thereof and in some instances by witnesses to the signatures.Theauthenticity of the signatures appearing on the cards was not challenged.The undersigned has compared the names appearing on the cards with the listsubmitted by Swan and received in evidence and finds that as of June 5, 12 em-ployees in the appropriate unit had signed cards designating the Union theircollective bargaining representative.Accordingly, the undersigned finds thaton June 5, and at all times thereafter, the Union was the duly designated collec-tne bargaining representative of a majority of the employees in the unit foundappropriate.Pursuant to Section 9 (a) of the Act, the Union was, therefore,the exclusive representative of all the employees in such unit for the purposesof collective bargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.3The appropriateness of the unit with respect to Wyatt's employeesThe complaint- alleged,Wyatt's answer admitted, and the undersigned findsthat all Wyatt's employees engaged in its logging operations in and about Flag-staff, Arizona, excluding office and clerical employees and supervisors as de-fined by the Act, during all times material herein constituted, and now constitute,a unit appropriate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act, with respect to rates of pay, wages, hours of em-ployment. and other conditions of employment.The undersigned further findsthat the said unit insures to Wyatt's employees the full benefit of their right toself-organization and collective bargaining and otherwise effectuates the policiesof the Act.4.The majority status of the Union in the aforesaid appropriate unitThere were read into the record by counsel for Wyatt the names of thepersons in Wyatt's employ in the unit hereinabove found appropriate. Thelist shows that on its June 4-10 payroll, Wyatt had in its employ 19 persons inthe said unit.On behalf of the General Counsel there were offered and receivedin evidence 11 signed cards expressly authorizing the Union to represent thesigners thereof for collective bargaining purposes.The genuineness of the sig-10As hereinafter found, Swan is thealter egoofWhitings on and after May 25, 1948,with respect to the operation of the sawmill and hence when reference is made to thepersons in Swan's employ the same persons are also found to be employees of Whitings.11The list also contains,in addition to the 22 names,the name of Palmer,the bookkeeper-For obvious reasons she is excluded from the unit. 280DECISIONSOF NATIONALLABOR RELATIONS BOARDnatures on the cards was proved in some instances directly by the testimony of thesigners thereof- and in some instances by witnesses to the signatures.Theauthenticity of the signatures appearing on the cards was not challenged.The undersigned has compared the names appearing on the cards with the listof names appearing in the record and finds that as of June 5, 11 employees inthe appropriate unit had signed cards designating the Union their collectivebargaining representative.Accordingly, the undersigned finds that on June 5,and at all times thereafter, the Union was the duly designated collective bar-,gaining representative of the majority of Wyatt's employees in the unit foundappropriate.Pursuant to Section 9 (a) of the Act, the Union was, therefore, theexclusive representative of all the employees in such unit for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.5.The refusal to bargainThe record discloses no organizational activities by the employees here involvedprior to May 25.On the evening of that day, the Union helda meetingat whichmany mill employees and a few of Wyatt's employees signed authorization cards.By June 5, the majority of the mill employees and the majority of Wyatt'semployees had signed cards designating the Union to represent them.As found above, during May 1950, the Union was negotiating for wageincreasesfor the Saginaw and Southwest employees.By the end of that month,negotiations were concluded and wage increases secured.On or about June 1, Stewart, according to his undenied and credible testi-mony, informed Henry that the mill employees were -desirous of knowingwhether they would receivethe same increaseinwages that was given theemployees of Saginaw and Southwest and that Henry replied that he woulddiscuss the matter with Swan.Stewart further testified that on June 5, Swan assembled the 18 or 19mill employees and told them that he "could not give them a raise and did notexpect to give them a raise unless the Whiting Brothers would cpme up with theirend of it"; that the next morning Swan again assembled the mill employees andstated that he would grant a 6 cent per hour raise ; that Swan then requested thatall the employees who were in favor of accepting the proposedincreasesignifytheir acceptance by raising their hands ; that only one employee raised his hand ;that Swan then said that he couldnot grantany larger increase unless Whitings`would do something and that he would see Mr. Whiting again" ; that the follow-ing day, Swan again assembled the employees and offered to give them a10/ cent per hour raise provided the employees "would not go down andgive it to the Union" ; that Swanagainrequested the employees to signifytheir acceptance of the proposed increase and that only one employee signi-fied his willingness to accept the profferedraise;and that Swan then toldthe employees that the contract which the Unionhad signedwithSaginawand Southwest "was too stifffor him" andtherefore he could not operate.under it.Stewart further testified, and theundersignedcreditshis testimony,that themill was closed down on June 7, after the day shift had concluded ; that theemployees were paid the wages due them ; and that Henry told him that after-noon, June 7, that the mill was being closed because Ernest Whiting stated tohim (Henry), "he (Whiting) would shut down or let the mill rot down beforehe would operate undera union."Employee Walter C. Burr testified that Swan told the employeesassembled atthe June 5 meeting that if Whiting would pay him (Swan)more money than THE WHITING LUMBER COMPANY281he, in turn, would be able to give the-employees an increase in wages ; that if.the employees were dissatisfied with their wages they should look for jobselsewhere ; that Henry then stated to Swan, in the presence of the assembledemployees, "Let us close [the mill] down" to which Swan replied, "No, I do notwant to close it, I want to run it," and then Henry said, "I am not in favor ofraising [the wages] a penny" ; that at the June 6 meeting, Swan offered to raisethe wages '6 cents per hour, but none of the employees signified their desireto accept the proposed increase ; that Henry then said, "they are not workingwith you.Shut it down," that Swan replied, "No, I want to run it"; that atabout 1 p. m.. on June 6, Swan again assembled the employees and offered toincrease the wages 10 cents per hour,' but that amount was not acceptable tothe employees ; and that Henry again stated that the mill should be closed butSwan replied that he would try to keep the mill open.Burr then testified, without contradiction, and the undersigned credits histestimony, that at about 5 p. in. on June 6, Henry assembled the mill crew andthat the following then ensued :I understand all of you men joined the Union-you do not have, to takeit if you do not want to. I want to find out which ones of you want it andwhich ones don't want it. I have to call Mr. Whiting tonight and have to.tell him what you all want.-All of you who want the Union, raise yourhands... .Burr further testified, and the undersigned finds, that he and two other em-ployees stood up (all the employees had been seated) ; that Henry then askedthe three who arose why they had joined the Union ; and that each of themtoldHenry their respectivereasons.Henry did not testify. Swan testified that he had three meetings with theemployees, one on June 5, and two on June 6. His testimony with respect tothe first two meetings is in substantial accord Nwith Stewart's and Burr's versions,as summarized above.With respect to the third meeting, Swan testified that at about 1 p. in., onJune 6, he told the employees that he would give them a 10 cents per hour in-crease and that they accepted it; that he then turned to Henry and Stewartand informed them he was leaving town for an indefinite period ; that he didnot know when he would return ; that Henry and Stewart were responsiblehenceforth for the output of the mill and if production did not increase therewould be "some changes made" ; and that he thereupon left Flagstaff. Swandenied that the 10 cents increase was conditioned upon the employees not givingany part thereof to the Union or to "the Union man."The undersigned is convinced, and finds, that Stewart's version and Burr'sversion of what transpired at the aforesaid three meetings between Swan andthe employees are in substantial accord with the facts.Stewart and Burrimpressed the undersigned as forthright and credible witnesses.Swan, on theother hand, did not so impress the undersigned.His entire testimonyevidencesa desire on his part to conceal the true facts.Besides categorically denying thecommission of the alleged unfair labor practice, despite the fact that the recordbelieshisdenials,Swan also attempted to conceal Whitings' connectiontherewith.While Swan was dealing directly with the employeesin anattempt to per-suade them to accept a wage increase, the Union was endeavoring to bargaincollectively on behalf of those employees.Thus, the undenied and credible testi-mony of Ralph Juarez, the secretary of the Union's Northern District Council,u The record indicates that the Saginaw and Southwest employees secured a 101/2-centincrease in May 1950. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenry, in Palmer's presence," that the Union represented the majority of themill employees ; that Juarez then handed to Henry the 12 authorization cardsthe employees had signed ; that Henry examined the cards and then admittedthat the majority of the employees had authorized the Union to represent them ;that Juarez then presented Henry with copies of the Union's contracts which theSaginaw and Southwest mills had signed a few days before; that Henry thenstated he would read the contracts and meet with Juarez the following day ;and that when Juarez returned to the mill the following day, he was informedthat Henry was out of town.After his second meeting with the employees on June 6, Swan left Flagstaff,presumably to go to Phoenix, Arizona, for an indefinite stay because of his illhealth.En route to Phoenix, Swan stopped to see his daughter, Henry's wife,who resided at Winslow, Arizona, and was there informed by her, according tohis testimony, that Henry had telephoned her stating, "lie was coming back toWinslow to work for Babbitt and I would have to find somebody else to run themill."Swan then testified that he then went "to Holbrook and talked toWhiting Brothers and told them that I had been ordered by the doctor to go toa lower altitude and take a rest and my foreman had quit and the only thingI saw to do was to close the mill down" ; that he then returned to Flagstaff about3 or 4 p in. on June 7, instructed Palmer to draw checks for the wages due theemployees because he was closing the mill; that he then instructed Henry "toget all the men and have them paid off" ; that at 5 p. in., the end of the work day,he told the 10 or 12 employees who came to the office for their pay, "Boys, Dick(Henry) has quit and I am sick and have to leave and I am going to. shut down.It is indefinite.I am going to pay everybody what I owe them and if and whenI ever need you, I will call youYou are free people to go and shift foryourselves."'Swan denied any knowledge 01 any union activity on the part of the em-ployees prior to the mill's shutdown.He also denied that "anyone contactedhim with regard to the union." In view of the credible testimony of Juarezthat he had conferred with Henry, in Palmer's presence, on June 5, at whichtime Henry was informed of the Union's designation as collective bargainingrepresentative of the employees and then given a copy of a proposed contract,coupled with the fact that Stewart credibly testified that on June 6, Swan toldthe employees that the mill could not operate under the Union's proposed con-tract because it was "too stiff," these denials are not credited. It seems in-credible to the undersigned that neither Henry nor Palmer informed Swan ofJuarez' visit.Moreover, on direct examination, Swan testified that when hereturned to Flagstaff on June 7, in order to close the mill, he requested Henry"to get all the men and have them paid off" whereas on cross-examination, hetestified that he had not seen Henry at the plant after his daughter had informedhim that Henry had quit his employment at the mill.On June 8, Juarez again returned to the mill offices.This time he conferredwith Henry, Ernest Wyatt, and Palmer. According to Juarez' credible testi-mony, at the commencement of this meeting he handed to Ernest Wyatt theauthorization cardsWyatt's employees and the mill employees had signed ;that Wyatt examined the cards but made no comment ; that he then stated thatinasmuch as the mill was closed the situation was complicated, but he was ofthe opinion that something could be worked out ; that Henry replied that the millwas closed for an indefinite period, but that consideration had been given tothe contracts submitted but the terms thereof were "too stiff" as far as HenryisPalmer testified, but was notquestionedabout this incident. THE WHITING LUMBER COMPANY283was concerned ; that Henry then said that no time had been fixed for the re-opening of the mill because the "companies were bankrupt, that they were draw-ing their last cent" ; that he thereupon turned to Ernest Wyatt and stated thatall the Wyatt employees had signed authorization cards and inquired whatWyatt proposed to do ; that Ernest Wyatt replied, to quote Juarez, "he was notable to go along with" the proposed contract, adding that due to the mill'sclosing his employees could not do any logging for the mill because there wasno place to store the logs, and as far as he (Ernest Wyatt) was concerned he"had other things to do besides logging." 14Despite Juarez' repeated statements at this meeting that if the parties woulddiscuss with him the terms of a contract he was sure that a contract morefavorable to the Respondents than the proposed contract could be worked out,Henry and Ernest Wyatt remained adamant in their refusal to discuss anycontract with Juarez, the Saginaw contract or any other contract.From thisposition the Respondents never receded.On June 18, Juarez met at the mill with Ernest Whiting, Ernest Wyatt, andPalmer.According to Juarez' testimony the following transpired at thatmeeting :I told Mr. Ernest Whiting that I was very much disturbed over the shut-ting down of the mill, of the complications there had been and that as hewas the owner, I would like to go over this thing; that I thought at thistime he had seen its [proposed] contract.He told me that he had seen thecontract and I asked Mr. Ernest Whiting about the possibilities of signinga contract.He said that the mill was down and that he did not know whenthe mill would open ; that lie was in no position to sign the contract at thistime.I, asked him again what was his objection.He told me he couldnot see why a small operator like that, where the Union was going to bene-fit the men. I told him that the men were asking for the Union ; that theyhad signed these authorization cardsI had them in my hand and Mr.Whiting told me he was sorry that he was in no position to sign a contractat that time. I again mentioned that we were willing to make some kindof a contract which would be favorable.However, the only response I couldget was the mill was shut down.Juarez further testified that at this meeting, Ernest Wyatt stated that hewould not sign a contract with the Union and as the meeting was breaking up,he informed Whiting and Wyatt that he was available at all times to discussa contract and "would be happy to help locate the men that had been workingthere" when the mill reopenedErnest Wyatt did not testify about this meeting.ErnestWhiting testifiedthat he refused to discuss any contract with Juarez and that he told Juarez,"I have nothing to do with this operation or the men in this mill whatsoever.I have nothing to say regarding hiring, firing or managing and, therefore, I donot think it is my place to make or sign a contract."Juarez was a forthright and credible witness.The undersigned was favorablyimpressed with the sincerity with which Juarez testified.On the other hand,Ernest Whiting's demeanor on the witness stand indicated to the undersignedthat he was withholding the true facts.DespiteWhiting's testimony that hehad "nothing to do regarding hiring, firing, or managing" the employees, thecredible evidence clearly discloses that on June 8, the day after the shutdown.14Regarding this meeting,Ernest Wyatt testified that Juarez informed him at the June 8meeting that 90 or 98 percent of Wyatt's employees had signed authorization cards, andwhen Juarez proposed that Wyatt sign a contract similar to the Saginaw contract, herejected the suggestion saying,"I could not sign that kind of a contract"because "no smalloperator could work under those working conditions." 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe discharged JackBarnes andA. C. Everett, the mill's watchmen.The cred-ible testimony also shows that on June 8, Swan told Barnes to ascertain fromErnest Whiting whether Whiting wanted Barnes to remain on the job; thatwhile waiting to see Whiting, Barnes overheard Whiting say, "I will not jointhe Union. I cannot pay these wages. I will move a little mill in here andcut this timber out" ; and that Whiting informed Barnes that the latter's serv-iceswere no longer needed.Moreover, when Everett was laid off, Whitingsaid to him, to quote Everett's credible testimony, "I cannot pay the Unionwages, and if we have to, we can just put a small mill in the mountains.,'Furthermore,each time the mill employees received a wage increase,Whitingsincreased the contract price it paid Swan 1iUnder the circumstances,the undersigned finds Juarez'version of whattranspired and what was said by him, Whiting, and Wyatt at the aforesaidmeeting of June 18, to be substantially in accord with the facts.Sometime between June 19 and 28, Juarez telephoned Swan at his home re-questing an appointment to discuss a contract for the mill employees. Swanreplied that he had no further obligations to the employees since whateverobligations he had were terminated when the mill had been shut down.On June 26 the mill was reopened. At the time of the reopening only sixof the employees who had worked at the mill on the day of the shutdown werereemployed and by the end of the following week three more of said employeeswere rehired.On June 28 the final meeting between the parties was held at the mill officesattended by Ernest Whiting, Ernest Wyatt, Swan, Juarez, and Federal Coun-eiliator Halloran,the last named attending at the request of the Union. Juarezrequested that all the men who were on the mill's payroll the day the millclosed be reemployed.Whiting replied that he did not know who were workingat the mill then or at the time of the shutdown. Swan stated'that all the jobswere filled and if he needed any additional employees he would obtain themthrough the United States Employment Service. Juarez then asked Swan whymost of the former employees were not returned to work. Swan replied thatthe jobs of those not rehired were abolished and they were not put on otherjobs because they were unable to perform those tasks.When the discussionturned to a collective bargaining contract, Halloran suggested that "an informalelection be held and that means of working out a new contract to fit the opera-tion" of the mill "be drawn up." Juarez did not take kindly to that suggestion,maintaining that most of the employees who had signed authorization cards werenot rehired and therefore the Union"would not have much of a chance" ofwinning an election.Just prior to the conclusion of the meeting, Juarez suggested to Whiting, Wyatt,and Swan that each of them submit counterproposals or proposed contracts forhis consideration,adding that if this procedure was followed he was sureThis suggestion wasrejected by the Respondents.About a month subsequent to the June 28 meeting,and subsequent to the filingof the original charge herein,Swan telephoned Juarez and stated that he wouldlike to confer with Juarez in the hopes that something might be worked out'e'6When the mill was reopened the employees thereof were granted a 10 cent per hourincrease.At the same time,Whitings increased Swan's compensation from $28 per 1,000board feet of lumber to $29Likewise, in the fall of 1950,the mill employees'wages wereraised simultaneously with the increase in Swan's compensation from $29 to $3016 Swan admitted that the only reason he telephoned Juarez was to ascertain when "wewere going to get together and hold the election."Juarez, on the other hand, testifiedthat he thought that Swan wanted to meet with him to discuss a bargaining agreement. THE WHITING LUMBER COMPANY285Juarez replied that he would meet Swan within a few daysDespite Juarez'repeated efforts to reach Swan by calling at the mill office and by telephoningthe mill and Swan's home, Juarez was unable to contact Swan.At no time prior to June 28 did any of the Respondents question the Union'smajority status. It was at the meeting held on that date that Swan, for thefirst time, demanded, to quote from the brief of Swan's counsel, "confirmationof the fact that his employees wanted a union and insisted that he was entitledto an election."Normally, the Board does not hold an employer in violation of the Act ifhe in good faith questions the union's majority status, and asks to have thematter determined in an election, since that is a conclusive means of establish-ing the extent of a union's strength.But here the Respondents did not actin good faith in questioning the union's majority status.The record hereinclearly shows that immediately upon being apprised of the Union's claim ofmajority the Respondents embarked upon a campaign to destroy employee supportfor the Union through means proscribed by the Act.This conduct demonstratesthat their refusals were not based upon any desire to resolve a bona fide doubtof the Union's majority.The belatedness of the demand for an election, further-more, conclusively shows that the Respondents' refusal to bargain was not basedupon a good-faith doubt of the Union's majority, but was only the adoption ofanother ruse to forestall the-Union's plea for a bargaining conference.Upon the entire record in the case the undersigned concludes and finds that :(1) By failing and refusing to recognize the Union as the exclusive bargainingrepresentative of all the employees in the appropriate unit; (2) by locking outall employees on June 7, to avoid dealing with the Union; (3) by bargainingindividuallywith the employees and unilaterally increasing the employees'wages; and (4) by failing and refusing to offer reinstatement to all employeeslocked out, upon reopening of the mill, Respondents Whitings and Swan haverefused, and are now refusing, to bargain collectively within the meaning ofthe Act.The undersigned further finds that by Respondent Wyatt's refusaland failure to recognize or deal with the Union, as set forth above, as the ex-clusive bargaining representative of all employees in an appropriate unit, ithas refused, and now refuses, to bargain collectively within the meaning ofthe Act:By such refusals each of the Respondents herein violated Section 8(a) (5) and (1) of the Act, thereby interfering with, restraining, and co-ercing their. respective employees in the'exercise of the rights guaranteed inSection 7 of the Act. The undersigned further finds that by Henry's interro-gation on June 6, of the employees' union affiliations, the Respondents Whit-ings and Swan violated Section 8 (a) (1) of the Act.C.The shutdown of the mill; the locking-out of the employees; and the refusalto reinstate former employees upon reopening of millUnder date of August 21, Swan wrote the Board "that substantial evidencecan be presented that the shut down"of the mill "was brought by reasons incidentto the change of ownership." In the sworn answer filed in the instant pro-ceeding, Swan averred that the shutdown was "for the purpose of making certain.needed repairs to said sawmill and for the further purpose of permitting re-spondent Whiting to clarify its contract for disposal of manufactured lumber."At the close of the testimony with respect to Swan, his answer was amended toadd anadditional defense for the shutdown,viz,Swan's serious illness.Thereis not a syllable in the record to justify the first two assertions and they weremade out of whole cloth.The belated assertion that the shutdown was neces-sitated because of Swan's poor health is likewise a fabrication. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is apparent,and the undersigned finds, that the mill was shut down whenWhiting, Swan,and Henry were convinced that the employees would not abandontheir support of the Union.It is significant that no reason was advanced byeitherWhiting or Swan for the sudden reopening of the mill on June 26.Admittedly,Swan's health was no better on that date than on the date the millwas closed.In fact, it was increasingly worse.The record is manifestly clear, and the undersigned finds, that when it becameevident to Swan and to Whitings that the employees would not forsake theUnion, coupled with the fact that the employees demanded a wage increase equalto that which the Union had secured for the Saginaw and Southwest employees,Swan and Whitings decided to close the mill. The undersigned is convinced,and finds, upon the entire record in the case, that Swan's illness played no part'inWhitings'and Swan's determination to close the mill. Its closing was partand parcel of Whitings'and Swan's campaign to forestall the unionization of theemployees here involved.Swan's illness was a mere pretext. The mill wasclosed solely for the purpose of replacing union adherents with nonunionemployees.Swan's explanation for the reasons why all former employees,many of whomhad worked at the mill for years,were not rehired upon the reopening of themill is as incredible as his testimony regarding the reasons for closing the mill.His testimony that he had instructed his newly appointed foreman, RupertBrown 17 to notify all former employees that the mill would open on June 26,and that the said employees should report for work that day, does not ringtrue.When three known union adherents,'reported for work at the hourspecified for the mill's reopening they were refused jobs.Moreover,the credibleevidence shows that not more than a handful of the employees who supportedthe Union were notified to return to work.Despite Swan's testimony that heinstructed Brown, who,incidentally,did not testify,to recall all the former em-ployees, only 5 or 6 of them reported,presumably because they were not notifiedto do soOn the other hand, when the mill reopened,about 35 or 40 men whohad not previously worked at the mill sought jobs.Swan and Brown were present at the reopening,but, as far as the recorddiscloses,Swan made no inquiry of Brown, or anyone else, why the balanceof the former employees had not reported for work. Instead,Swan filled the jobswith new employees including the jobs that Burr, Brue,and Holden had heldprior to the shutdown.When they saw that their jobs had been filled by newemployees,Burr, Brue, and Holden left the mill.The credible evidence,as epitomized above, leads to the inescapable con-clusion that upon the reopening of the mill the persons whose names appearon Appendix A, hereto annexed,were not recalled and offered reemploymentsolely due to the fact that they were union adherents.This finding is but-tressed by the fact that when Juarez, at the aforesaid June 28 meeting,requestedthat all former employees not previously recalled and put to work be rehired,Swan,and if, additional employees wereneeded they would be secured through the United States Employment Service.Upon the entire record, the undersigned finds that the mill was shut downon June 7, for the purpose of(1) ridding the mill of all known union supporters;(2) discouraging membership in the Union;and (3)evading the Respondents'statutory duty to bargain collectively with the Union.The undersigned furtherfinds that by such locking out of the employees and by the subsequent refusalto reinstate the eight persons whose names appear on Appendix A, the RespondentSwan and Respondent Whitings violated Section 8(a) (3) and(1) of the Act.17At the time the mill was closed, Brown was a nonsupervisory employee.11Namely, Walter C. Burr,Samson Brue,and Gilbert Holden. THE WHITING LUMBER COMPANY,%287At the hearing and in its brief Respondent Whitings contended that it isnot responsible, and therefore cannot be held accountable, for any of the unfairlabor practices allegedly committed by Swan after May 25, 1950, because ithad divested itself of any and all employer-employee relationship with respectto the persons employed at the mill on that date. The record, however, doesnot support this contention.The credible evidence reveals that in the month of May, Whitings was wellaware that the mill employees would request a wage increase equal to thatobtained by the Union for the employees of Saginaw and Southwest.When itbecame evident to Whitings that the employees of these mills had been given,or were about to be given, a substantial wage increase it took steps to escapethe giving of comparable wage increases to its mill employees.Thus, to fulfillthis plan, a paper relationship was entered into by and between Whitingsand Swan whereby the former's rights to control the mill and the labor policiesthereof would remain untouched.Prior to entering into the agreement with Swan, Whitings well knew ofSwan's serious illness, of his physician's often-repeated admonitions to Swannot to work but to leave Flagstaff because of its high altitude, and of Swan'spoor financial conditions.Against this background, it is reasonable to infer, which the undersigned does,that the partners of Whitings, who are men of acumen and of wide businessexperience, would not have entered into a business deal whereby they wouldhave to entrust to an ill and financially irresponsible person, like Swan, theentire management of a going mill and with the carrying out of a most ad-vantageous contract which Whitings then had with Hall, if Whitings had torelinquish in any manner its control of the mill and its labor policies.Swan's impecunious situation was brought to Whitings' attention immediatelyafter the execution of the aforesaid agreement when Swan called upon it toadvance his first payroll and to advance him sufficient money to pay the premiumon the policy with the Industrial Commission of Arizona, which policy Swanhad to secure before he was able to commence business.The contract is dated May 25, 1950, the day of the Union's first organizationalmeeting of the employees here involvedNo witness, however, was able to tes-tify with any degree of positiveness or certainty including its draftsman, anaccountant in the employ of Whitings and who later also became the auditor ofSwan's books of account, the date when the contract was prepared or when itwas actually executed.Furthermore, the manner and speed of the negotiationsleading up to the execution of the agreement conclusively shows that it wasconceived as a device to escape Whitings' obligations under the Act.Whitings' control over, the operation of the mill after May 25 is more dis-cernible when consideration is given to the fact that it permitted Swan to closethe mill for an indefinite period on June 7, allegedly because of his poor health,without a protest.Moreover, when all the facts are analyzed they disclose thatall that Swan actually was called upon to do by the terms of the agreement ofMay 25, was to carry out the terms of the then existing contract between Whit-ings and Hall.For so doing, Swan was to be paid a certain compensation which,the record shows, was barely sufficient to pay him a small salary after Wyatthad been paid its logging charges and after the mill employees had been paidtheir wages.The fact that Whitings' connections with the mill remained an employer-employee relationship after the execution of the May 25 agreement is furtherdemonstrated by the fact that when the employees' wages were increased inJune and again in the fall, Swan's compensation was accordingly increased.When in June, the Union demanded an increase in wages, Swan immediatelyconsultedWhitings and sought his instructions with respect thereto.When 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe mill shut down, it was done so with the advice and consent of Whitings.In short, Whitings continued as employer of the mill irrespective of the contractof May 25, and the undersigned so finds. The undersigned further finds thatSwan was thealter egoofWhitings with respect to the mill operations on andafterMay 25, and therefore Whitings is responsible and accountable for theunfair labor practices found above.D. The alleged lockout of Wyatt's employeesThe complaint alleged that Wyatt locked out its employees on the same day,June 7, that the mill closed.The record is barren of any substantial evidenceto sustain this allegation.The evidence shows, and the undersigned finds, that Wyatt's employees con-tinued to work for several days after the mill shut down and delivered logs tothe mill during that period ; that when it became apparent to Wyatt that it couldnot transport any more logs to the mill for lack of storage space, it laid offsome employees ; and that when the mill reopened on June 26, Wyatt im-mediately rehired all the laid-off employees.The undersigned further findsthat Wyatt was an independent contractor and that, as such, neither Swan norWhitings exercised any control over the employees of Wyatt.Accordingly, theundersigned will recommend that the allegations of the complaint that Wyattlocked out its employees in violation of the Act, be dismissed.IV.THE EFFECT OF THE UNI'AIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, and each of them, set forth in Section III,above, occurring in connection with the operations of the Respondents, andeach of them, described in Section I, above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States, and-tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that Respondent Whitings and Respondent Swan have en-gaged in unfair labor practices within the meaning of Section 8 (a) (1), (3),and (5) of the Act, and that Respondent Wyatt had engaged in unfair laborpractices within the meaning of Section 8 (a) (1) and (5), it will be recom-mended that they, and each of them, cease and desist therefrom and takecertain affirmative action in order to effectuate the policies of the Act.Having found that Respondents Whitings and Swan, on June 5, 1950, and atall times thereafter, have refused to bargain collectively with the Union as theexclusive representative of their employees in an appropriate unit, it will berecommended that they, upon request, bargain collectively with the Union.Having found that Respondents Whitings and Swan locked out and dischargedall their employees on June 7, 1950, and refused the said employees reinstatement,with certain exceptions, upon the reopening of the mill, it will be recommendedthat Respondents Whitings and Swan offer all the employees on the payroll onJune 7, 1950, excepting those already rehired, immediate and full reinstatementto their former or substantially equivalent positions,19 without prejudice to theirseniority or other rights and privileges, discharging if necessary all employeeshired since June 7, 1950, and that the said Respondents make whole each of theemployees discriminated against for any loss of pay he may have suffered byreason of the discrimination against them, by payment to each of them of asum of money equivalent to the amount each would have normally earned aswages during the period from the date of the lockout to the date of the said19 SeeChase National Bankof theCity of New York, etc.,65 NLRB 827. THE WHITING LUMBER COMPANY289Respondents' offer of reinstatement, less his net earnings during said period.30The back pay shall be computed in the manner established by the Board inF.W. Woolworth Companap.21,The unfair practices found to have been engaged in by Respondent Whitingsand Respondent Swan are of such a character and scope that in order to insureto the employees here involved and to prospective employees of the mill theirfull rights guaranteed them by the Act, it will be recommended that the saidRespondents, and each of them, cease and desist from in any manner inter-fering with, restraining, and coercing their employees or prospective employeesin their right to self-organization 22Having found that Respondent Wyatt on June 8, 1950, and at all times there-after, has refused to bargain collectively with the Union as the exclusive bar.gaining representative of its employees in an appropriate unit, it will be recom-mended that it, upon request, bargain with the Union.Itwill be recommended further that the allegations of the complaint thatRespondent Wyatt discriminatorily locked out its employees, be dismissed.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.Northern Arizona District Council of Lumber and Sawmill Workers, UnitedBrotherhood of Carpenters and Joiners of America, affiliated with the AmericanFederation of Labor, is a labor organization within the meaning of Section 2(5) of the Act.2.All the employees of Respondents Whitings and Swan engaged at theirFlagstaff, Arizona, mill, exclusive of clerical and office employees, professionalemployees, guards, and supervisors as defined by the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b) of the Act.3.Northern Arizona District Council of Lumber and Sawmill Workers, UnitedBrotherhood of Carpenters and Joiners of America, affiliated with the AmericanFederation of Labor, was on June 5, 1950, and at all times thereafter has been,the exclusive representative of all the employees in the aforesaid appropriateunit for the purpose of collective bargaining within the meaning of Section 9(a) of the Act.4.By refusing on June 5, 1950, and at all times thereafter, to bargain col-lectivelywith the Union, as the exclusive representative of all employees inthe appropriate unit, Respondent Whitings and Respondent Swan have engagedin, and are engaging in, unfair labor practices within the meaning of Section 8(a) (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of all theemployees on the payroll of June 7, 1950, thereby discouraging membership inthe Union, Respondent Whitings and Respondent Swan engaged in, and areengaging in, unfair labor practices within the meaning of Section 8 (a) (3)of the Act.6.By interrogating the mill employees regarding their union affiliations, Re-spondent Whitings and Respondent Swan have engaged in, and are engaging in,unfair labor practices within the meaning of Section 8 (a) (1) of the Act.7.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, Respondent Whitings andRespondent Swan have engaged in, and are engaging in, unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.20SeeCrossett Lumber Co.,8 NLRB 440.2190 NLRB 28921SeeMay Department Sto2 es, etc ,326 U S. 376. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARD8.All employees of Wyatt engaged in its logging operations in and about Flag-staff, Arizona, excluding office and clerical employees and supervisors, as definedby the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.9.Northern Arizona District Council of Lumber and Sawmill Workers, UnitedBrotherhood of Carpenters and Joiners of America, affiliated with the AmericanFederation of Labor, was on June 5, 1950, and at all times thereafter has been,the exclusive reprdsentative of all the employees in the aforesaid appropriateunit for the purpose of collective bargaining within the meaning of Section 9,(a) of the Act.10.By refusing on June 8, 1950, and at all times thereafter, to bargain col-lectively with the Union, as the exclusive representative of all employees in theappropriate unit, Respondent Wyatt has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.11.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent Wyatt has engagedin, and is engaging in, unfair labor practices within the meaning of Section 8(a) (1) of the Act.12.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.'13.RespondentWyatt did not discriminatorily lock out its employees, asalleged in the complaint.[Recommended Order omitted from publication in this volume.Appendix AFlano ApadacaJesus PozasD. L. BerryhillClaude SandersSamson BrueSidney M. StewartGilbertHoldenA. C. EverettH. PAUL PRIGG, AN INDIVIDUAL, DOING BUSINESS UNDER THE NAMEAND STYLE OF PRIGG BOAT WORKSandINDUSTRIAL UNION OF MARINEAND SHIPBUILDING WORKERS OF AMERICA, C. I.O.Case No. 10-0-1660. .December7,1951Amendment to Supplemental Decision and RecommendationOn October 31, 1950, the Board issued its Supplemental Decisionand Recommendation in the above-entitled case.'Upon further con-sideration it appeared to the Board that said Supplemental Decisionand Recommendation should be amended.Accordingly, on Novem-ber 9, 1951, the Board issued a Notice to Show Cause, returnable onor before November 23, 1951, why the proposed amendment attachedto said notice should not issue as an amendment to SupplementalDecision and Recommendation.None of the parties has respondedto said notice.IT IS HEREBY ORDERED that the said Supplemental Decision and Re-commendation be, and it hereby is, amended by substituting for the191 NLRB 1379.97 NLRB No. 56.